Citation Nr: 1609080	
Decision Date: 03/08/16    Archive Date: 03/15/16

DOCKET NO.  09-11 206	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUES

1.  Whether new and material evidence has been received to reopen a previously denied claim for entitlement to service connection for residuals of a snakebite of the right arm.

2.  Entitlement to service connection for rectal dysfunction, to include as due to exposure to herbicides.

3.  Entitlement to service connection for an eye disorder, to include as secondary to diabetes mellitus, type 2, and/or as due to exposure to herbicides.

4.  Entitlement to service connection for a bladder disorder, to include as secondary to diabetes mellitus, type 2, and/or as due to exposure to herbicides.

5.  Entitlement to an effective date earlier than March 10, 2004 for the grant of service connection for posttraumatic stress disorder (PTSD).



REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Edwards Andersen, Counsel


INTRODUCTION

The Veteran had active service from April 1966 to October 1968.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) from a February 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  A notice of disagreement was received in February 2008, a statement of the case was issued in February 2009, and a VA Form 9 was received in March 2009.

The Board notes that this appeal originally included entitlement to service connection for heart disease; however, this issue was granted in a March 2011 rating decision, and as such, is no longer on appeal.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  In addition to the VBMS claims file, there is a Virtual VA paperless file associated with the Veteran's case.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record. 

The issues of entitlement to service connection for an eye disorder and a bladder disorder are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  A claim for service connection for residuals of a snakebite of the right arm was denied in an August 2000 rating decision; the Veteran did not perfect an appeal.
 
2.  The evidence submitted since the August 2000 rating decision, pertinent to the claim for service connection for residuals of a snakebite of the right arm, is cumulative and redundant, does not relate to an unestablished fact necessary to substantiate the claim, and does not raise a reasonable possibility of substantiating the claim.

3.  There is no post-service diagnosis of a rectal dysfunction.

4.  A claim for service connection for PTSD was submitted in March 1999 and was denied in an unappealed August 2000 rating decision.  
 
5.  In correspondence received on September 14, 2001, the Veteran submitted a claim for PTSD, which was denied by RO in the May 2002 rating decision.  

6.  New and material evidence pertaining to the Veteran's PTSD claim was submitted within one year of the May 2002 rating decision; therefore, the May 2002 rating decision never became final.
 
7.  No communication received from the last final decision in August 2000 until September 2001, may be interpreted as an informal claim of entitlement to service connection for PTSD.


CONCLUSIONS OF LAW

1.  The August 2000 rating decision that denied service connection for residuals of a snakebite of the right arm is final.  38 U.S.C.A. §§ 5108, 7105 (West 2014).
 
2.  Evidence received since the August 2000 rating decision is not new and material, and the Veteran's claim for service connection for residuals of a snakebite of the right arm is not reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156(a) (2015).

3.  Service connection for rectal dysfunction is not established.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2015).

4.  The criteria for an effective date of September 14, 2001, but no earlier, for the award of service connection for PTSD are met.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. § 3.400 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015). 

The notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id.   

In the present case, the VCAA duty to notify was satisfied by letters sent to the Veteran in March 2006 and May 2006 that fully addressed the entire notice element.  The letters informed him of what evidence was required to substantiate his claims and of his and the VA's respective duties for obtaining evidence.  The content of these notices complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) and Kent v. Nicholson, 20 Vet. App. 1 (2006).

Regarding the Veteran's claim for an earlier effective date, the purpose of § 5103(a) notice has been met when a claim for service connection is granted and an initial disability rating and effective date are assigned, because the claim has been substantiated.  As the Veteran's claim for service connection for a PTSD was substantiated, the purpose of 38 U.S.C.A. § 5103(a) notice had been served.  See Dingess v. Nicholson, 19 Vet.App. 473 (2006). 

In any event, the Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notices.  

All pertinent treatment records have been obtained.  There is no indication in the record that any additional evidence, relevant to the issues decided, is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486; Shinseki v. Sanders/Simmons, 556 U.S. 129 (2009).

II.  Whether New and Material Evidence Has Been Received to Reopen a Previously Denied Claim for Entitlement to Service Connection for Residuals of a Snake Bite of the Right Arm

The Veteran seeks to reopen his claim for entitlement to service connection for residuals of a snakebite of the right arm.

Governing regulations provide that an appeal consists of a timely filed notice of disagreement in writing and, after a statement of the case has been furnished, a timely filed substantive appeal.  38 C.F.R. § 20.200.  Rating actions from which an appeal is not timely perfected become final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  A final decision cannot be reopened unless new and material evidence is presented.  38 U.S.C.A. § 5108.  The Secretary must reopen a finally disallowed claim when new and material evidence is presented or secured with respect to that claim.  Knightly v. Brown, 6 Vet. App. 200 (1994). 

New evidence means existing evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and it must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

The United States Court of Appeals for Veterans Claims (Court) has emphasized that the final sentence of 38 C.F.R. § 3.156(a), especially the phrase "raise[s] a reasonable possibility of substantiating the claim," does not create a third element or separate determination in the reopening process, but is a component of the question of what is new and material evidence.  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010) (noting that 38 U.S.C.A. § 5108 requires only new and material evidence to reopen). 

Shade further holds that 38 C.F.R. § 3.156 "suggests a standard that would require reopening if newly submitted evidence, combined with VA assistance and considering the other evidence of record, raises a reasonable possibility of substantiating the claim[.]"  Id.  Further, the Board should not focus solely on whether the evidence remedies the principal reason for denial in the last prior decision, and regulations do not require new and material evidence as to each previously unproven element of a claim.  Id.  Rather, the Board should focus on whether the evidence, taken together, could at least trigger the duty to assist by providing a medical opinion.  Id., see also McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006). 

In determining whether new and material evidence has been submitted, the Board must consider the specific reasons for the prior denial.  Evans v. Brown, 9 Vet. App 273, 283 (1996).  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998). 
Only evidence presented since the last final denial on any basis (either upon the merits of the case, or upon a previous adjudication that no new and material evidence has been presented) will be evaluated in the context of the entire record.  Evans, 9 Vet. App. at 273.  For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992). 

In March 1992, the RO denied the Veteran's claim for entitlement to residuals of a snakebite.  The Veteran sought to reopen his claim in June 1996.  The record reflects that a claim for entitlement to service connection for mononucleosis, as a residual to a snakebite, was last denied by an August 2000 rating decision.  

In August 2000, the RO implicitly reopened the claim for residuals of snakebite, presuming the Veteran's statements that he had mononucleosis, as a residual to his snakebite, were true.  The claim was then denied for failure to provide medical evidence of a diagnosis of any residuals from the in-service snakebite.  The Veteran did not file a timely notice of disagreement with the rating decision and accordingly, the August 2000 rating decision became final when the Veteran did not perfect his appeal within the statutory time limit.  Evans v. Brown, 9 Vet. App. 273, 285 (1996).  As such, the Veteran's claim may only be opened if new and material evidence is submitted.  Since the August 2000 rating decision denied the claim on the basis that the evidence did not establish a current diagnosis of any residuals from the snakebite that occurred during service, the Board finds that new and material evidence would consist of evidence indicating that the Veteran has a diagnosis of residuals due to the snakebite.

Evidence received since the August 2000 decision consists of numerous medical records and documents.  Although the Veteran has submitted various treatment records, there is no evidence that the Veteran has a current diagnosis of any type of disorder related to residuals due to the snakebite.  Furthermore, the Veteran has not submitted any statements detailing the nature of his claimed residuals due to the snakebite.  The Board notes that the evidence supports the Veteran's assertion that he did, in fact, suffer from a snakebite during service.  See September 1967 treatment note.  Importantly, however, the Veteran has failed to identify any current symptoms, treatment, or diagnoses related to the snakebite he received during service.  Furthermore, no medical evidence provided indicates that the Veteran had been diagnosed or treated for any type of residuals due to the snakebite.

As such, the Board is unable to conclude that this evidence constitutes new and material evidence to reopen the claim, as there is no evidence that the Veteran's has any current residuals as a result of his snake bite of the right arm. 

Therefore, the Board has no alternative but to conclude that the additional evidence and material received in this case does not relate to an unestablished fact necessary to substantiate the claim and thus is not material.  It is not material because it does not indicate that the Veteran currently suffers from any residuals that are causally or etiologically due to his in-service snakebite of the right arm, and therefore does not raise a reasonable probability of substantiating the claim.  38 U.S.C.A. § 3 .156(a).

III.  Entitlement to Service Connection for Rectal Dysfunction

The Veteran seeks entitlement to service connection for rectal dysfunction.

Applicable Laws

The Board notes that it has thoroughly reviewed the record in conjunction with this case.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  Rather, the Board's analysis below will focus specifically on what the evidence shows, or fails to show, on the claims.  See Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (noting that the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant). 

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); see also Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Service connection can also be established on a presumptive basis for certain diseases associated with exposure during service to herbicides.  See 38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307, 3.309. 

For purposes of establishing service connection for a disability claimed to be a result of exposure to Agent Orange, a Veteran who, during active military, naval, or air service, served in the Republic of Vietnam between January 1962 and May 1975, shall be presumed to have been exposed during such service to a herbicide agent, absent affirmative evidence to the contrary demonstrating that the Veteran was not exposed to any such agent during service.  38 U.S.C.A. § 1116(f). 

The applicable criteria also provide that a disease associated with exposure to certain herbicide agents, listed in 38 C.F.R. § 3.309(e), will be considered to have been incurred in service under the circumstances outlined in this section even though there is no evidence of such disease during the period of service.  38 C.F.R. § 3.307(a).  

Pursuant to 38 C.F.R. § 3.309(e), chloracne or other acne form disease consistent with chloracne; Type II diabetes mellitus; Hodgkin's disease; multiple myeloma; non-Hodgkin's lymphoma; porphyria cutanea tarda; prostate cancer; respiratory cancers (cancer of the lung, bronchus, larynx or trachea), and soft-tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma), manifested to a degree of 10 percent at any time after service shall be service connected, if a Veteran was exposed to a herbicide agent during active military, naval, or air service, and the requirements of 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there is no record of such disease during service, and provided that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied. 

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  To do so, the Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence that it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Appellant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992). 

A lay witness is competent to testify as to the occurrence of an in-service injury or incident where such issue is factual in nature.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  In some cases, lay evidence will also be competent and credible on the issues of diagnosis and etiology.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007). 

Additionally, where symptoms are capable of lay observation, a lay witness is competent to testify to a lack of symptoms prior to service, continuity of symptoms after in-service injury or disease, and receipt of medical treatment for such symptoms.  Charles v. Principi, 16 Vet. App 370, 374 (2002). 

When considering whether lay evidence is competent, the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011).  However, although the Veteran is competent in certain situations to provide a diagnosis of a simple condition such as a headache, varicose veins, or tinnitus, the Veteran is not competent to provide evidence as to more complex medical questions, such as the etiology of psychiatric, respiratory, or orthopedic disorders.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007). 

Facts & Analysis

Unfortunately, there is no post-service diagnosis of rectal dysfunction.   

The most recent VA Problem List from August 2014 does not indicate any diagnosis of rectal dysfunction or associated symptoms.  See Problem List, August 2014 VA treatment notes.  Additional medical records and examinations do not indicate any diagnosis of this disorder.

The Board notes that the Veteran has asserted he suffers from this claimed disorder.  Complaints, however, are not enough to establish service connection.  There must be competent medical evidence of a current disability resulting from that condition or injury.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999) ("pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted."). 

The Board has considered the Veteran's arguments.  The Board notes that the Veteran is competent to give evidence about what he experiences; for example, he is competent to discuss current pain and other experienced symptoms.  See Layno v. Brown, 6 Vet. App. 465 (1994).  Importantly, however, the Veteran has not submitted any statements identifying the symptoms, treatment, or diagnosis of his claimed disorder.

Furthermore, while the Veteran is competent to report a contemporaneous medical diagnosis and is competent in describing symptoms that support a later diagnosis by a medical professional, there is no competent evidence from any health-care provider that he has a post-service diagnosis of rectal dysfunction.

The Board finds that the most probative evidence consists of the medical records.  The Board notes "Congress specifically limits entitlement to a service-connected disease or injury where such cases have resulted in a disability...in the absence of a proof of present disability there can be no claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225.  Here, there is no evidence of the claimed disorder. 

The Board finds that the claim must be denied.  In sum, because post-service records do not indicate that the Veteran has a current diagnosis of rectal dysfunction, the Board finds that the evidence is against a grant of service connection for this disorder.

IV.  Entitlement to an Effective Date Earlier than March 10, 2004, for the Grant of Service Connection for PTSD

The Veteran seeks an effective date earlier than March 10, 2004 for the grant of service connection for PTSD.  He asserts the effective date should be in July 2002, when he submitted an informal claim for PTSD.  See January 2016 Appellant's Brief.

The Board notes the Veteran originally submitted a claim for PTSD in January 1986.  This claim was denied in an April 1986 rating decision.  Although the Veteran submitted a notice of disagreement, he did not complete a substantive appeal of that decision, and as such, it became final.  

The Veteran submitted a claim for PTSD in March 1991, and it was denied by the RO in a March 1992 rating decision.  The Veteran submitted a claim for PTSD in June 1996, and it was denied by the RO in a November 1998 rating decision.  The Veteran submitted a claim for PTSD in March 1999 and was again denied service connection in August 2000.  The Veteran did not complete substantive appeals for these decisions, and as such, they became final.  

In September 2001, the Veteran submitted a claim for PTSD along with a statement detailing his stressors.  A rating decision on his claim was deferred in November 2001.  He was then denied service connection for PTSD in a May 2002 rating decision.  Two months later, in July 2002, the Veteran submitted a statement requesting that the RO schedule him for a VA examination for PTSD.  That same month, July 2002, the RO issued a deferred rating decision for the Veteran's claim for PTSD, to issue a VCAA notice and to obtain VA treatment records pertaining to the Veteran's claim for PTSD.  PTSD treatment records were obtained in July 2002.  The Veteran then submitted additional statements requesting service connection for PTSD in March 2004, May 2004, December 2004, and February 2006.  A rating decision was not completed until February 2007, at which time the RO granted service connection for PTSD, effective March 10, 2004.

Except as otherwise provided, the effective date of an evaluation and award of pension, compensation or dependency and indemnity compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be on the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C.A. § 5110(a); 38 C.F.R. §§ 3.400, 3.400(b)(2).

The Court has held that when a claim is reopened, the effective date cannot be earlier than the date of the claim to reopen.  Juarez v. Peake, 21 Vet. App. 537, 539-40 (2008) (citing Bingham v. Nicholson, 421 F.3d 1346 (Fed. Cir. 2005); Leonard v. Nicholson, 405 F.3d 1333, 1337 (Fed. Cir. 2005); Flash v. Brown, 8 Vet. App. 332, 340 (1995)).

Until the expiration of the one year period following a decision, the decision is not final and must be considered pending.  38 C.F.R. § 20.302.  A Veteran has a right to consideration of all relevant evidence submitted in connection with his claim.  38 C.F.R. § 3.103(d).  Regulations provide that where new and material evidence is received within one year of a decision, the newly submitted evidence must be considered as part of the pending claim.  38 C.F.R. § 3.156(b).

As stated previously, the Veteran was denied service connection for PTSD in August 2000, and he did not complete a substantive appeal for this decision.  As such, it became final.  In September 2001, the Veteran submitted a claim for PTSD with a statement detailing his stressors.  He was then denied service connection for PTSD in a May 2002 rating decision, on the basis that he had no confirmed diagnosis of PTSD and no stressors.  Two months later, in July 2002, the Veteran submitted a statement requesting that the RO schedule him for a VA examination for PTSD.  The RO then issued a deferred rating decision to issue the Veteran a notice letter and to obtain treatment records.  PTSD treatment records, documenting a diagnosis of PTSD, were obtained in July 2002, a notice letter was sent in March 2006, and the Veteran was afforded a VA examination in December 2006.  The Board finds that because the pertinent PTSD treatment records were received within one year of the May 2002 RO rating, the rating was not final and the claim was still pending.  See 38 C.F.R. § 3.156(b).  Therefore, the Board finds that an earlier effective date of September 14, 2001, the date of the Veteran's request to reopen his claim, is warranted in this case.

As indicated in the treatment records, the Veteran was noted to have PTSD as early as 1985.  Therefore, the appropriate effective date is the date of the receipt of the claim to reopen, since it is later than the date entitlement arose.  See 38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(b)(2). 

The Board notes that while the Veteran has disagreed with the effective date assigned for the grant of service connection, he has not filed a motion for revision on the basis of clear and unmistakable error (CUE) with regard to the August 2000 rating decision that denied service connection.  As no CUE has been alleged in the unappealed prior decision, this decision is final and the date of the claim for service connection necessarily must be after the date of the last final decision in August 2000.  See 38 C.F.R. §§ 3.105, 3.400.

The Board has also considered whether any evidence of record prior to September 14, 2001 could serve as an informal claim, in order to entitle the Veteran to an earlier effective date.  In this regard, any communication or action, indicating intent to apply for one or more benefits under the laws administered by VA, from a claimant, his or her duly authorized representative, a Member of Congress, or some person acting as next friend of a claimant who is not sui juris may be considered an informal claim.  Such informal claim must identify the benefit sought.  38 C.F.R. § 3.155. 

The Board has reviewed the evidence to determine whether any communication submitted by the Veteran indicates an attempt to reopen his claim for service connection for PTSD.  However, after the August 2000 rating decision he did not indicate that he wished to seek entitlement to service connection PTSD.  He then did not submit any evidence pertinent to reopening his PTSD claim until September 2001. 

Therefore, the Board finds that the Veteran is entitled to an earlier effective date of September 14, 2001.  The Board notes that this is the earliest effective date allowed under the law.


ORDER

New and material evidence not having been received, the Veteran's application to reopen the previously denied claim for entitlement to service connection for residuals of a snakebite of the right arm is denied. 

Entitlement to service conjection for rectal dysfunction is denied.

An earlier effective date of September 14, 2001, but no earlier, for the award of service connection for PTSD is granted.


REMAND

The Veteran seeks entitlement to service connection for an eye disorder and a bladder disorder.

Unfortunately, a remand is required.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.

Eye Disorder

During a June 2008 VA examination for diabetes, the examiner noted that the Veteran had intermittent blurred vision related to diabetes. 

The Veteran was afforded a VA eye examination in April 2011, at which time the Veteran was found to have presbyopia with no diabetic retinopathy.  However, an April 2014 VA outpatient note indicates the Veteran has a cataract in his left eye.

To date, no medical opinion has been obtained regarding the Veteran's diagnosed cataract.  On remand, a medical opinion must be obtained.

Bladder Disorder

In February 2006, the Veteran complained of pain in his bladder every morning.  No diagnosis was made at the time.  See February 2006 VA outpatient treatment note.

Of note, the Veteran is service connected for diabetes mellitus, type 2.  See September 2005 rating decision.  A June 2008 VA examination for diabetes mellitus, type 2, indicated that the Veteran suffered from genitourinary symptoms of frequency and urgency due to diabetes.  

Recently, the Veteran sought treatment for bladder complaints in May 2014.  See May 2014 VA outpatient note.  He was diagnosed with urinary incontinence.

On remand, a medical opinion should be obtained regarding whether the Veteran's currently diagnosed urinary incontinence is proximately due to or aggravated by his service-connected diabetes mellitus, type 2.

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file all updated treatment records.

2.  Obtain a VA medical opinion regarding the Veteran's claimed eye disorders.  If deemed necessary by the examiner, afford the Veteran a VA examination.  All indicated tests and studies should be accomplished, and all clinical findings should be reported in detail. 

The claims file must be made available and reviewed by the examiner.  The examination report should note that the claims file was reviewed.

The examiner is requested to review all pertinent records associated with the claims file and offer comments and an opinion addressing whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent) that the Veteran's cataract of the left eye is causally or etiologically due to service, to include exposure to herbicides during service, OR is proximately due to or aggravated (beyond a natural progression) by his service-connected diabetes mellitus, type 2.

The examiner must offer comments on the June 2008 VA examination, which indicated that the Veteran suffered from symptoms of intermittent blurred vision related to diabetes.

If there are insufficient facts or data within the claims file, the examiner should identify the relevant testing, specialist's opinion or other information needed to provide the requested opinion. 

All opinions must be supported by a clear rationale, and a discussion of the facts and medical principles involved is required.

3.  Obtain a medical opinion regarding the Veteran's claimed bladder disorder, currently diagnosed as urinary incontinence.  If deemed necessary by the examiner, afford the Veteran a VA examination.  All indicated tests and studies should be accomplished, and all clinical findings should be reported in detail. 

The claims file must be made available and reviewed by the examiner.  The examination report should note that the claims file was reviewed.

The examiner is requested to review all pertinent records associated with the claims file and offer comments and an opinion addressing whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent):

a) that the Veteran's bladder disorder, currently diagnosed as urinary incontinence, is causally or etiologically due to service, to include exposure to herbicides during service; and,

b) that the Veteran's bladder disorder, currently diagnosed as urinary incontinence, is proximately due to OR aggravated (beyond a natural progression) by his diabetes mellitus, type 2.  

The examiner must offer comments on the June 2008 VA examination, which indicated that the Veteran suffered from genitourinary symptoms of frequency and urgency due to diabetes.

If there are insufficient facts or data within the claims file, the examiner should identify the relevant testing, specialist's opinion or other information needed to provide the requested opinion. 

All opinions must be supported by a clear rationale, and a discussion of the facts and medical principles involved is required.

4.  After all of the above actions have been completed, readjudicate all the claims.  If the claims remain denied, issue to the Veteran a supplemental statement of the case, and afford the appropriate period of time within which to respond thereto. 

5.  Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


